Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is sent in response to Application’s Communication received on 11/13/2019 for application number 16/681945. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
Claims 1-10, 11-14 and 15 are presented for examination.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 11/13/2019, were filed prior to current Office Action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11 and 13-15 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Chakraborty et al. US Patent Application Publication US 20190311064 A1 (hereinafter Chakraborty) in view of Trischler et al. US Patent Application Publication US 20170270409 A1 (hereinafter Trischler).   
Regarding claim 1, Chakraborty teaches A method for determining, from a document, an answer to a query using a query answering system, comprising (Abstract, [0017], [0054], [0073], [0080], [0084-0085], [0093] wherein Chakraborty describes a machine reading comprehension model for receiving content/queries and providing accurate answers) are presented as using the disclosed MRC model, other embodiments may utilize different machine learning models (FIG. 3, [0021], [0026], [0037-0050] wherein Chakraborty incorporates a trained machine reading machine (MRC) to process queries and provide answers) encoding, using an encoder of the query answering system, one or more documents; encoding, using the encoder, a received query (FIG. 5, [0073-0074], [0085] wherein Chakraborty describes an encoding layer as illustrated in FIG. 5, wherein Chakraborty encodes the received query and the segment of the possible answers) and generating, from the one or more possible labeled answering spans, a response to the query (FIG. 2, [0040-0042] wherein Chakraborty generates queries’’ answers)
Chakraborty does not teach generating, using an attention mechanism of the query answering system, a query-aware document representation comprising alignment between one or more words in one of the plurality of documents and one or more words in the query; generating, using a hierarchical self-attention mechanism of the query answering system, a word-to-sentence alignment of the query-aware document representation; generating, using a hierarchical self-attention mechanism of the query answering system, a word-to-sentence alignment of the query-aware document representation; labeling, using a conditional random field (CRY) classifier of the query answering system, each of a plurality of words in the generated word-to-sentence alignment with one of a one of a plurality of different sequence identifiers, resulting in one or more possible labeled answering spans.
However, in analogous arts of determining answers to queries, Trischler teaches generating, using an attention mechanism of the query answering system, a query-aware document representation comprising alignment between one or more words in one of the plurality of documents and one or more words in the query; generating, using a hierarchical self-attention mechanism of the query answering system, a word-to-sentence alignment of the query-aware document representation (Abstract, [0024] wherein Trischler incorporates a MCTest as a structured prediction for connecting questions, answers and text and incorporates a latent alignment of a hypothesis with a mechanism used in a deep statistical learning models for machine comprehension. Trischler also classifies questions using a pretrained top-level classifier and generate a statement by combining questions and answers into well formed statement) generating, using a hierarchical self-attention mechanism of the query answering system, a word-to-sentence alignment of the query-aware document representation (FIG. 2, [0029-0030], [0035], [0050], [0067] wherein Trischler performs a parallel-hierarchical machine comprehension on a data set using semantic and word-by-word processes in parallel) labeling, using a conditional random field (CRY) classifier of the query answering system, each of a plurality of words in the generated word-to-sentence alignment with one of a one of a plurality of different sequence identifiers, resulting in one or more possible labeled answering spans (Abstract, FIG. 2, [0022], [0024], [0035], [0038-0039], [0050] Wherein Trischler incorporates MCTest model for connecting questions, answers and text in the best latent alignment and using the deep statistical learning models for machine comprehension with features that include entity co-reference links across sentences wherein the features include trained word vectors and class-inclusion relations from sematic role labels).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Trischler with Chakraborty by incorporating the method of generating, using an attention mechanism of the query answering system, a query-aware document representation comprising alignment between one or more words in one of the plurality of documents and one or more words in the query; generating, using a hierarchical self-attention mechanism of the query answering system, a word-to-sentence alignment of the query-aware document representation; generating, using a hierarchical self-attention mechanism of the query answering system, a word-to-sentence alignment of the query-aware document representation; labeling, using a conditional random field (CRY) classifier of the query answering system, each of a plurality of words in the generated word-to-sentence alignment with one of a one of a plurality of different sequence identifiers, resulting in one or more possible labeled answering spans of Trischler into the method of determining, from a document, an answer to a query using a query answering system of Chakraborty in order to range from the word level to sentence fragments to sequences of sentences, and operate on word-embedding representations of text (Trischler: Abstract).
Regarding claim 2, Chakraborty as modified by Trischler teaches the step of providing the generated response (FIG. 2, [0040-0066] wherein describes steps of generating a response).
Regarding claim 5, Chakraborty as modified by Trischler teaches wherein the steps of encoding further comprise: encoding the query and the document into a word embedding using a context independent word vector library; and applying a BiRNN on the word embeddings for the query and document (FIG. 5, [0073-0074], [0085], [0089] wherein Chakraborty describes an encoding layer as illustrated in FIG. 5, wherein Chakraborty encodes the received query and the segment of the possible answers and embeds character and word to bidirectional circulating neural network and incorporating a mapping to a fixed vector space)
Regarding claim 6, Chakraborty as modified by Trischler teaches wherein the step of labeling each of a plurality of words in the generated word-to-sentence alignment using a (CRY) classifier comprises: applying a linear layer on vectors representing the plurality of words to generate one or more possible labeled answering spans (S); applying a Viterbi algorithm analysis to the one or more possible labeled answering spans (S), wherein the Viterbi algorithm analysis is configured to predict one or more of the labeled answering spans (S) with a highest likelihood of a high score, to generate a list of one or more labeled answering spans with a high likelihood of a high score (S); and applying an argmax function to select, from the list of one or more labeled answering spans with a high likelihood of a high score (S), a labeled answering span with the maximal score (Abstract, FIG. 2, [0022], [0024], [0035], [0038-0039], [0050] Wherein Trischler incorporates MCTest model for connecting questions, answers and text in the best latent alignment and using the deep statistical learning models for machine comprehension with features that include entity co-reference links across sentences wherein the features include trained word vectors and class-inclusion relations from sematic role labels), (Abstract, FIG. 2, [0022], [0024], [0035], [0038-0039], [0050] Wherein Trischler incorporates MCTest model for connecting questions, answers and text in the best latent alignment and using the deep statistical learning models for machine comprehension with features that include entity co-reference links across sentences wherein the features include trained word vectors and class-inclusion relations from sematic role labels), (Abstract, wherein Chakraborty describes how many terms in the query match the segment and how many terms in the segment multiplied by how many terms in the query match terms in the segment, what is the largest span of terms in the query that match the segment, the authority of the segment (quality and/or reliability of the segment), and so forth. The various features can be converted into a score so that thresholds and ordering can be applied and various levels), ([0054-0064] wherein Trischler describes MCTest, that include questions where the evidence for an answer spans several sentences. Trischler describes n-grams and the model that can synthesize information distributed across contiguous sentences. In some cases, however, the required evidence is spread across distant sentences. To give the model some capacity to deal with this scenario, the top N sentences as scored by all the preceding functions is used, and then repeat the scoring computations viewing these top N as a single sentence).
Regarding claim 7, Chakraborty as modified by Trischler teaches wherein the labeled answering span with the maximal score is the answer to the query ([0054-0064] wherein Trischler describes MCTest, that include questions where the evidence for an answer spans several sentences. Trischler describes n-grams and the model that can synthesize information distributed across contiguous sentences. In some cases, however, the required evidence is spread across distant sentences. To give the model some capacity to deal with this scenario, the top N sentences as scored by all the preceding functions is used, and then repeat the scoring computations viewing these top N as a single sentence).
Regarding claim 8, Chakraborty as modified by Trischler teaches wherein the step of labeling each of a plurality of words in the generated word-to-sentence alignment using a (CRY) classifier comprises a transition table, the transition table configured to direct the system to only generate labeled answering spans (S) with approved transitions (Abstract, FIG. 2, [0022], [0024], [0035-0039], [0047], [0050], [0054] Wherein Trischler incorporates MCTest model for connecting questions, answers and text in the best latent alignment and using the deep statistical learning models for machine comprehension with features that include entity co-reference links across sentences wherein the features include trained word vectors and class-inclusion relations from sematic role labels).
Regarding claim 9, Chakraborty as modified by Trischler teaches wherein the transition table ensures that the generated labeled answering spans (S) comprise a beginning word sequence identifier at the beginning of the span (Claim 1 wherein Shuang incorporates processing the inputted characters through a bidirectional circulating neutral network and processing a sequence by mapping and embedding each character of a word to a fixed vector space that represents an identifier, wherein the sequence is converted to d-dimensional vector).
Regarding claim 10, Chakraborty as modified by Trischler teaches wherein the transition table ensures that the generated labeled answering spans (S) does not comprise a transition from an inside-the-span sequence identifier to a beginning-word sequence identifier (Abstract, [0022-0028], [0053-0060] wherein Chakraborty describes clustering answers by cluster identifier wherein the clustering incorporates transitioning through the answer spans), (FIG. 2, [0036-0039] wherein Trischler incorporates a semantic process for each sentence with a sequence of di-dimensional word vectors and embedding the word vectors into a d-dimensional space using a multilayer wherein inner transformation and bias vector may be used).
Claim 13 is similar in scope to claim 6 and are therefore rejected under similar rationale.
Claim 14 is similar in scope to claim 7 and are therefore rejected under similar rationale.
Regarding claim 11, Chakraborty teaches A system configured to determine an answer to a received query, comprising: a plurality of documents; a received query; and a processor ([0138-0139]) configured to (Abstract, [0017], [0054], [0073], [0080], [0084-0085], [0093] wherein Chakraborty describes a machine reading comprehension model for receiving content/queries and providing accurate answers), (FIG. 3, [0021], [0026], [0037-0050] wherein Chakraborty incorporates a trained machine reading machine (MRC) to process queries and provide answers) (i) encode, using an encoder, one or more of the plurality of the documents; (ii) encode, using the encoder, the received query (FIG. 5, [0073-0074], [0085] wherein Chakraborty describes an encoding layer as illustrated in FIG. 5, wherein Chakraborty encodes the received query and the segment of the possible answers) and (vi) generate, from the one or more possible labeled answering spans, a response to the query (FIG. 2, [0040-0042] wherein Chakraborty generates queries’’ answers).
Chakraborty does not teach (iii) generate, using an attention mechanism, a query-aware document representation comprising alignment between one or more words in one of the plurality of documents and one or more words in the query (iv) generate, using a hierarchical self-attention mechanism, a word-to-sentence alignment of the query-aware document representation (v) label, using a conditional random field (CRF) classifier, each of a plurality of words in the generated word-to-sentence alignment with one of a one of a plurality of different sequence identifiers, resulting in one or more possible labeled answering spans.
However, in analogous arts of determining answers to queries, Trischler teaches (iii) generate, using an attention mechanism, a query-aware document representation comprising alignment between one or more words in one of the plurality of documents and one or more words in the query (Abstract, [0024] wherein Trischler incorporates a MCTest as a structured prediction for connecting questions, answers and text and incorporates a latent alignment of a hypothesis with a mechanism used in a deep statistical learning models for machine comprehension. Trischler also classifies questions using a pretrained top-level classifier and generate a statement by combining questions and answers into well formed statement) (iv) generate, using a hierarchical self-attention mechanism, a word-to-sentence alignment of the query-aware document representation (FIG. 2, [0029-0030], [0035], [0050], [0067] wherein Trischler performs a parallel-hierarchical machine comprehension on a data set using semantic and word-by-word processes in parallel) v) label, using a conditional random field (CRF) classifier, each of a plurality of words in the generated word-to-sentence alignment with one of a one of a plurality of different sequence identifiers, resulting in one or more possible labeled answering spans (Abstract, FIG. 2, [0022], [0024], [0035], [0038-0039], [0050] Wherein Trischler incorporates MCTest model for connecting questions, answers and text in the best latent alignment and using the deep statistical learning models for machine comprehension with features that include entity co-reference links across sentences wherein the features include trained word vectors and class-inclusion relations from sematic role labels).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Trischler with Chakraborty by incorporating the method of (iii) generate, using an attention mechanism, a query-aware document representation comprising alignment between one or more words in one of the plurality of documents and one or more words in the query (iv) generate, using a hierarchical self-attention mechanism, a word-to-sentence alignment of the query-aware document representation (v) label, using a conditional random field (CRF) classifier, each of a plurality of words in the generated word-to-sentence alignment with one of a one of a plurality of different sequence identifiers, resulting in one or more possible labeled answering spans of Trischler into the method of determining, from a document, an answer to a query using a query answering system of Chakraborty in order to range from the word level to sentence fragments to sequences of sentences, and operate on word-embedding representations of text (Trischler: Abstract).
Regarding claim 15, Chakraborty teaches A system configured to improve the ability of a computer system to provide an answer to a received query, comprising: a plurality of documents; a received query; and a processor ([0138-0139]) configured to (Abstract, [0017], [0054], [0073], [0080], [0084-0085], [0093] wherein Chakraborty describes a machine reading comprehension model for receiving content/queries and providing accurate answers), (FIG. 3, [0021], [0026], [0037-0050] wherein Chakraborty incorporates a trained machine reading machine (MRC) to process queries and provide answers) (i) encode, using an encoder, one or more of the plurality of the documents; (ii) encode, using the encoder, the received query (FIG. 5, [0073-0074], [0085] wherein Chakraborty describes an encoding layer as illustrated in FIG. 5, wherein Chakraborty encodes the received query and the segment of the possible answers) and (vi) generate, from the one or more possible labeled answering spans, a response to the query (FIG. 2, [0040-0042] wherein Chakraborty generates queries’’ answers) wherein a memory of the processor is configured to store or comprise at least: (i) a transition data structure utilized to direct the system to only generate labeled answering spans with a plurality of approved transitions from one sequence identifier to another (Abstract, [0022-0028], [0053-0060] wherein Chakraborty describes clustering answers by cluster identifier wherein the clustering incorporates transitioning through the answer spans) and (ii) a data structure comprising generated authorized labeled answering spans with a high likelihood of a high score, from which the response to the query is generated (Abstract, wherein Chakraborty describes how many terms in the query match the segment and how many terms in the segment multiplied by how many terms in the query match terms in the segment, what is the largest span of terms in the query that match the segment, the authority of the segment (quality and/or reliability of the segment), and so forth. The various features can be converted into a score so that thresholds and ordering can be applied and various levels).
Chakraborty does not teach (iii) generate, using an attention mechanism, a query-aware document representation comprising alignment between one or more words in one of the plurality of documents and one or more words in the query (iv) generate, using a hierarchical self-attention mechanism, a word-to-sentence alignment of the query-aware document representation (v) label, using a conditional random field (CRF) classifier, each of a plurality of words in the generated word-to-sentence alignment with one of a one of a plurality of different sequence identifiers, resulting in one or more possible labeled answering spans.
However, in analogous arts of determining answers to queries, Trischler teaches (iii) generate, using an attention mechanism, a query-aware document representation comprising alignment between one or more words in one of the plurality of documents and one or more words in the query (Abstract, [0024] wherein Trischler incorporates a MCTest as a structured prediction for connecting questions, answers and text and incorporates a latent alignment of a hypothesis with a mechanism used in a deep statistical learning models for machine comprehension. Trischler also classifies questions using a pretrained top-level classifier and generate a statement by combining questions and answers into well formed statement) (iv) generate, using a hierarchical self-attention mechanism, a word-to-sentence alignment of the query-aware document representation (FIG. 2, [0029-0030], [0035], [0050], [0067] wherein Trischler performs a parallel-hierarchical machine comprehension on a data set using semantic and word-by-word processes in parallel) (v) label, using a conditional random field (CRF) classifier, each of a plurality of words in the generated word-to-sentence alignment with one of a one of a plurality of different sequence identifiers, resulting in one or more possible labeled answering spans (Abstract, FIG. 2, [0022], [0024], [0035], [0038-0039], [0050] Wherein Trischler incorporates MCTest model for connecting questions, answers and text in the best latent alignment and using the deep statistical learning models for machine comprehension with features that include entity co-reference links across sentences wherein the features include trained word vectors and class-inclusion relations from sematic role labels).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Trischler with Chakraborty by incorporating the method (iii) generate, using an attention mechanism, a query-aware document representation comprising alignment between one or more words in one of the plurality of documents and one or more words in the query (iv) generate, using a hierarchical self-attention mechanism, a word-to-sentence alignment of the query-aware document representation (v) label, using a conditional random field (CRF) classifier, each of a plurality of words in the generated word-to-sentence alignment with one of a one of a plurality of different sequence identifiers, resulting in one or more possible labeled answering spans of Trischler into the method of determining, from a document, an answer to a query using a query answering system of Chakraborty in order to range from the word level to sentence fragments to sequences of sentences, and operate on word-embedding representations of text (Trischler: Abstract).
Claims 3-4 and 12 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Chakraborty et al. US Patent Application Publication US 20190311064 A1 (hereinafter Chakraborty) in view of Trischler et al. US Patent Application Publication US 20170270409 A1 (hereinafter Trischler) and further in view of Li Shuang. Foreign Application Publication CN 109492227 A (hereinafter Shuang).   
Regarding claim 3, Chakraborty and Trischler do not teach wherein the plurality of different sequence identifiers comprises three different sequence identifiers, comprising B (beginning word), I (inside word), and O (outside word), or a representation thereof.
However, in analogous arts of determining answers to queries, Shuang teaches wherein the plurality of different sequence identifiers comprises three different sequence identifiers, comprising B (beginning word), I (inside word), and O (outside word), or a representation thereof (Claim 1 wherein Shuang incorporates processing the inputted characters through a bidirectional circulating neutral network and processing a sequence by mapping and embedding each character of a word to a fixed vector space that represents an identifier, wherein the sequence is converted to d-dimensional vector).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Shuang and Trischler with Chakraborty by incorporating the method of wherein the plurality of different sequence identifiers comprises three different sequence identifiers, comprising B (beginning word), I (inside word), and O (outside word), or a representation thereof of Shuang into the method of determining, from a document, an answer to a query using a query answering system of Shuang and Trischler in order to incorporate the dynamic iterative decoder based on predicted answer output using dynamic iterative decoder and the model prediction as the primary prediction result continuously input to the dynamic iterative decoder by means of dynamic iteratively repeated iteratively predicted answer position (Shuang: Claim 1).
Regarding claim 4, Chakraborty as modified by Trischler and Shuang teaches wherein the attention module is a bidirectional attention module (Claim 1, wherein Shuang teaches a mechanism that include bidirectional module).
Claim 12 is similar in scope to claim 3 and are therefore rejected under similar rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875. The examiner can normally be reached on Monday-Friday, 7:30am-5pm Alt, Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144